Case 20-10343-LSS Doc5026 Filed 05/25/21 Pagelof3

FILED

thon. Justice Lauri Selbor Silversteinl@! MAY 25 AM 8 38
CLERK

v) i if PipTe my

+ , r US BANKRUPTCY COUR}
¥Q4 br Ket St bo loo nISTRICT OF DEL AWARY
Wilmington DE 19904

MIN aol

~~ (

Dear Justice Silvarsten,
a am o CLAIMANT jn

?

the current LSA. likegetrion, My cake Numb
is, TR ow eerste by
primarily Ha AVA LAW SRour , of San Obey cA.,
who YM Cently infoored Mi Mek TA /edichon
attempts Weve UWern  unp roductess , Therefore
TT Weud respi tully Asi Ahiis PWorcatlle

—_

Coul) to octet Wijs  \tAey to be Used
bs lon cer Sh.

=T— was sekuelly abused in \V'Pi
AS A \u} \eere old bey. Vhis \Vnorri bk
Wing, Was chon eM sovux “Wine —— =.
WGS.A, anenk CosrditHabo- ) ryt Me Uehp
ON sau pun Scout Mester . Peo Whe
Nad CLaveg Over sy sole ie tations

Lewt Suyyese SO pyolte ye,

C1)

 

 
Case 20-10343-LSS Doc5026 Filed 05/25/21 Page2of3

TS ues 144 \eous old. “SY Was an
excellent strident} , dchwely ravolutd tA

Crurth | Ond oo voy Sesutk. ALL in all
T uwusr a ped ‘poy... bebe =T was ally

+ Wt Seows, left Chunk,
Ave korean koe FW relations and
ZS los all respect Curtrontne and

id wok Wust- anor, Dy ves in and
CASO. unt 3 bw ie add

——

obusd = At
l 4A

Out -

ad an Adult wy laut Spint 2S ot Ne
last to \ears of an adult Vike \n__pdison,

“Tm liwta wih He bitevness and ty
Shavu tor owr 4o Weer of Reins olunas
le DZ vms. TT oe Wreclke Serious nijgreies
ond Tie wun Wild ectoumeable to the
Pullest  exterk , bub Het js heey Susties
worls, New it rs Hee for this gue
Juste to were jn wy Paver, The BSA
anwd au ot Wyti- = Msurancn provicerss
art \ialke ned, bw Hey Ove es

+o Try the Same Old tye by) not
Bis Fed atcounmrabe_ Qqrua Mor-plaring

& He ou \wsue , Stpucl abuse on Mids, a
lnav nia, Cine ,
a)

 
Case 20-10343-LSS Doc5026 Filed 05/25/21 Page3of3

The insuvence provides seen to Hint
hoy are nok achwl hate to ener
Me policies VYeld by £SA and
Ove  USin Monroy amon +» ouw-shednr
Hee ™% WSU ak Vewd | nid is
sypuel eeyloitahon a Vids.

— ees ot EAs Honor leet So
Vvold Mem all acceunteble. Force cack
an uwiwy insure te fully Wonor the
gslicy Yhiey cau d oe We GSA wen.
“TL nis Ae yor Savrehing ayo Slreeeld. ety
ka elo deed a wineat veom jn 1 Please,
so Yo ik Wet Susie prevails - WH, his
oT pay hy Cora ire _wy_Conermverts
into (Considveton ad TFT vill alee ao
aes YT cen to Why.

Respect fully

O) 4c)

(3)

 
